United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50124
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

THOMAS FRANKLIN WELLING,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-49-4
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Thomas Franklin Welling was convicted of conspiracy to

manufacture and possession with intent to distribute

methamphetamine, and manufacturing and possessing in excess of 50

marijuana plants.   Welling appeals the district court’s denial of

motion for disclosure of the identity of a confidential informant

(CI).

     Welling argues that he needed the identity of the CI to

prove to the jury that the informant was biased and lied for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50124
                                -2-

financial gain and that disclosure of the information the

informer gave to the Government could have been used to

demonstrate inconsistencies in the testimony of other witnesses.

     A court’s refusal to require the disclosure of a CI’s

identity is reviewed for abuse of discretion, while any factual

findings upon which the court relies for its decision are

reviewed under a clearly erroneous standard.    United States v.

Vizcarra-Porras, 889 F.2d 1435, 1438 (5th Cir. 1989).

     We use a three-part test to determine when disclosing an

informant’s identity is mandated.   We evaluate the level of the

informant’s participation in the alleged criminal activity;

consider the helpfulness of disclosure to any asserted defense;

and consider the Government’s interest in nondisclosure.      See

Roviaro v. United States, 353 U.S. 53, 59 (1957); United States

v. Orozco, 982 F.2d 152, 154-55 (5th Cir. 1993).

     There is no indication that the CI in the instant case did

anything but tip police officers to the possibility of their

finding criminal activity at Welling’s residence.    See Orozco,
982 F.2d at 155.   Nor does Welling argue that the CI would

provide “testimony [that] would significantly aid the defendant

in establishing an asserted defense.” Id.    “[M]ere conjecture or

supposition about the possible relevancy of the informant’s

testimony is insufficient to warrant disclosure.”    Id. (internal

quotation marks and citation omitted).    Because two prongs of

this circuit’s test support the district court’s determination
                          No. 03-50124
                               -3-

that the identity of the CI did not need to be revealed, the

district court’s decision should be affirmed.   United States v.

Cooper, 949 F.2d 737, 749-50 (5th Cir. 1991).

     AFFIRMED.